In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-19-00043-CV

WERNER CO., Appellant                      §    On Appeal from the 442nd District
                                                Court

                                           §    of Denton County (2011-40709-362)
V.
                                           §    March 25, 2021

                                           §    Memorandum Opinion by Justice
J. DEVALLEE, Appellee                           Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment.

      Having found that at least one category of future damages was excessive and

not supported by factually sufficient evidence, we suggest a remittitur of $1,000,000

on this award. If John DeVallee files this remittitur with the trial court clerk within

fifteen days of our judgment and notifies this court of such, we will reform the

amount of damages and affirm the judgment as modified.
      If John DeVallee does not timely file the remittitur, we will reverse the trial

court’s judgment and remand for a new trial on liability and damages.

      It is further ordered that John DeVallee and Werner Co. shall split all of the

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell